RESOLUCIÓN
A la Petición de Certiorari y a la Solicitud de Orden en Auxilio de Jurisdicción, “no ha lugar.”
Como se sabe, hemos establecido que para considerar un planteamiento sobre violación a juicio rápido se deben evaluar los criterios siguientes: “(1) la duración de la tar-danza; (2) las razones para la dilación; (3) si el acusado invocó oportunamente su derecho, y (4) el peijuicio que resulte de la tardanza”. A esos efectos, y en cuanto a las razones para la dilación, el Tribunal de Apelaciones men-cionó que el 10 de diciembre de 2009, fecha cuando se se-ñaló originalmente la vista preliminar, “[e]l agente no se presentó y mediante acuerdo entre el Ministerio Público y la representación legal del señor Marval se transfirió la vista para el 17 de diciembre de 2009.” (Enfasis suplido.) Sentencia del Tribunal de Apelaciones, Apéndice, pág. 104. Cónsono con ello, el Tribunal de Primera Instancia indicó que no hubo dilación excesiva “[m]ás aun cuando hubo una interrupción de los términos con la anuencia de la defensa ... con el propósito de someter el caso por el expediente”. Resolución del Tribunal de Primera Instancia, Apéndice, pág. 98.
Como consecuencia de lo anterior, consideramos que el acusado renunció a su derecho a juicio rápido y a los tér-minos de la Regla 64(n) de Procedimiento Criminal, 34 *1050L.P.R.A. Ap. II. Este renunció voluntariamente a reclamar ese derecho al aceptar que la vista preliminar se pospusiera. En ese momento, el abogado de defensa se de-bió percatar de que los términos podrían ser transgredidos y le correspondía defender el derecho de su cliente. Ade-más, opinamos que no se causó perjuicio real al acusado y que la dilación no fue irrazonable.

Notifíquese por teléfono, facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria Interina del Tribunal Supremo. El Juez Presidente Señor Hernán-dez Denton emitió un voto particular disidente, al cual se unió la Juez Asociada Señora Rodríguez Rodríguez. La Jueza Asociada Señora Fiol Matta no intervino.
(.Fdo.) Larissa Ortiz Modestti Secretaria del Tribunal Supremo Interina
— O —